Case 1:20-cv-24523-KMW Document 100 Entered on FLSD Docket 11/13/2020 Page 1 of 2

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 1:20-CV-24523-WILLIAMS


   GILEAD SCIENCES IRELAND UC,             :
                                           :
              Plaintiff,                   :
                                           :
                                           :
   v.                                      :
                                           :
   ALLIANCE MEDICAL CENTER, INC., et. al., :
                                           :
              Defendant.                   :
   ................................ ..... :

                  NOTICE OF PERMANENT APPEARANCE AS COUNSEL

          PLEASE TAKE NOTICE that PAUL D. PETRUZZI, ESQ. and BEATRIZ VASQUEZ,

   ESQ. hereby enter their permanent appearance in the District Court as counsel for

   ALLIANCE MEDICAL CENTER INC, JEAN ALEXANDRE, MICHEL POITEVIEN and JEAN

   RODNEY. Please send all pleadings, correspondence, documents, and the like in this

   case to the undersigned. This appearance does not include an appeal, if any is necessary.

   Respectfully submitted,

   PAUL D. PETRUZZI                                        BEATRIZ VASQUEZ
   LAW OFFICES OF PAUL D. PETRUZZI, P.A.                   LAW OFFICES OF PAUL D. PETRUZZI, P.A
   8101 Biscayne Blvd.                                     8101 Biscayne Blvd.
   Ph-701                                                  Ph-701
   Miami, FL 33138                                         Miami, FL 33138
   Telephone: (305) 373-6773                               Telephone: (305) 373-6773
   Facsimile: (305) 373-3832                               Facsimile: (305) 373-3832
   Email: Petruzzi-law@msn.com                             Email: Petruzzi-law@msn.com



   By:   /s/    Paul D. Petruzzi                           By: /s/ Beatriz Vasquez
               PAUL D. PETRUZZI, ESQ.                            BEATRIZ VASQUEZ, ESQ.
               Florida Bar No. 982059                            Florida Bar No. 1002875




                                                 -1-
                                 LAW OFFICES OF PAUL D. PETRUZZI, P.A.
Case 1:20-cv-24523-KMW Document 100 Entered on FLSD Docket 11/13/2020 Page 2 of 2

                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 13, 2020, a true and correct copy of the

   foregoing was furnished by CM/ECF to all counsel of record.


                                                       By:      /s/ Paul D. Petruzzi
                                                                PAUL D. PETRUZZI, ESQ.
                                                                Attorney for Defendants

                                                       By:      /s/ Beatriz Vasquez
                                                                BEATRIZ VASQUEZ, ESQ.
                                                                Attorney for Defendants




                                                -2-
                                LAW OFFICES OF PAUL D. PETRUZZI, P.A.
